Citation Nr: 0513238	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.  He received an honorable discharge for that 
period of service.  He also served from January to August 
1979.  He received a discharge of under other than honorable 
conditions for that period of service.  In a February 2002 
administrative decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, 
determined the character of the veteran's discharge from 
service for the period from January to August 1979 was a bar 
to VA benefits (exclusive of health care and related benefits 
authorized under Chapter 17, Title 38, United States Code) to 
which he may be entitled to for that period of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
VA RO, located in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an August 1999 statement, the veteran reported that he had 
been treated at a VA medical center for his psychiatric 
disorder since 1990.  However, the RO only requested records 
from that VA medical center for the period from December 2000 
to February 2003, even though a January 2003 deferred rating 
decision reflects that that records from 1990 to 2000 should 
be requested.  Also, a copy of an outpatient treatment record 
dated October 3, 2002, is incomplete.  Therefore, additional 
records must be obtained.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should obtain all records 
from the VA medical center in Long Beach, 
California, for the periods from 1990 to 
December 2000 and from March 2003 to the 
present, and a complete copy of any 
outpatient treatment record dated October 
3, 2002, pertaining to psychiatric 
treatment.


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




